Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Introductions
The instant Office Action replaces the Final Office Action, mailed February 16, 2022.
The Terminal Disclaimer, filed July 29, 2021, has been approved.
Claims 1-12 are cancelled.
Claims 13-22, filed April 24, 2019, are examined on the merits.
Non-Final
Response to arguments
35 USC 101
On pages 1-4 of the response filed November 19, 2021, Applicant traverses the 35 USC 101 rejection.  For example, Applicant argues on page 3, Applicant argues “Receiving a request from a tag widget within a client is not anything comparable to "an observation, evaluation, judgement, opinion." Human beings are not capable of receiving human generated requests. The broadest reasonable interpretation of the claim language refers to a type of request-response technology, which is one of the basic methods by which computers use to communicate with one another in a network.” This is not a mental process under any reasonable interpretation.”  Applicant’s argument is not persuasive as discussed below.  Applicant’s assertion of the “Human beings are not capable of receiving human generated requests.  The broadest reasonable interpretation of the claim language refers to a type of request-response technology, which is one of the basic methods by which computers use to communicate with one another in a network” further supports the 35 USC 101 rejection of record.  For example, in accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could 
Further, the limitation of ““Receiving a request from a tag widget within a client” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the “Receiving a request from a tag widget within a client” amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On pages 3-4, Applicant argues the claimed "tag weighting engine" is not a generic computer component. Rather, Applicants’ position has consistently been that this particular component is novel. Since the Examiner cannot exclude this particular computer component, the Examiner cannot allege that the limitations at issue can be performed in the human mind.  Applicant’s argument is not persuasive as discussed below.  The instant specification discloses TAG weighting engine (Figure 1A) is responsible for calculating the weighting (i.e. importance) for each single tag before it is displayed to a user ([0018]).  For inspecting which tags are available for a certain resource the user first invoked the tag widget (1), which calls the service APIs asking for the available tags (2), which calls the tag weighting engine (3) which retrieves the list of available tags from the data storage.  The tag weighting engine then calculates the tag weights based on tag “frequency” (5) and returns the result via the service APIs back to the tag widget (6) which displays the tags ([0021]).  The major change is that the tag weighting engine calculates tag weightings on tags’ “frequency” only ([00150]).  In fact, the service API is responsible for returning both, the simple list of tags that have been assigned the resource and a weighting for each tag. Thus, the service API now invokes the tag weighting engine which performs two major operations ([00156]).  Besides naming a generic computer component “TAG weighting engine,” the specification does not support that the “TAG weighting engine” is anything more than a generic computer component.  A 
On page 4, Applicant argues Forwarding tags and overall weighting factors to a tag widget within a client is not anything comparable to "an observation, evaluation, judgement, opinion." Human beings are not capable of forwarding computer data structures to computer components. The broadest reasonable ‘interpretation of the claim language also refers to the aforementioned request-response technology.  In particular, the prior limitation referred to the request, and the current technology refers to the response. This is not a mental process under any reasonable interpretation.  Applicant’s argument is not persuasive as discussed below.  Applicant’s assertion of the “Human beings are not capable of forwarding computer data structures to computer components.  The broadest reasonable interpretation of the claim language refers to a type of request-response technology.”  Applicant’s assertion further supports the 35 USC 101 rejection of record.  For example, in accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  The step of “forwarding tags and overall weighting factors to a tag widget within a client …” is directed “displaying certain results of the collection and analysis” such that the step are recited at a high level of generality such that they could practically be performed in the human mind.
On page 5, Applicant argues the Examiner has not established that the claimed invention recites a judicial exception. Thus, the eligibility analysis should have been concluded.  Applicant’s argument is not persuasive because the claimed invention is directed to a judicial exception as discussed above, therefore, the 35 U.S.C. 101 non-statutory rejection has been maintained.



On pages 5-7, Applicant argues the prior art Bouillet does not disclose the limitation of “a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.”  Applicant’s argument is persuasive, therefore, the Final Office Action, mailed February 16, 2022, has been withdrawn.  The argued limitation has been addressed by the citation of Siegel (US 2008/0114778 A1), Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), and Krohn et al. (Krohn hereafter, US 2004/0006740 A1) as discussed below.  

Further, Siegel discloses the various tag metrics disclosed herein may be calculated by tag logic 114 at various times, in succession or simultaneously, and may be used in combination to form other tag metrics not specifically described herein.  Further, the various tag metrics may be used in a variety of ways to evaluate tags, including generating composite tag scores using various models, such as those discussed with respect to FIG. 5. Other tag metrics and methods for determining the composite tag score may also be used (page 5, [0052]).  The disclosure by Siegel suggests that it would be obvious to one of ordinary skill in the art to use the method of Siegel with “other tag metrics” such as those from Motte and newly cited Krohn to evaluate tags.
Objection to the specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A system for context tag weighting factors based on a past context and an active context.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource; executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags; and forwarding, to the tag widget within the client, the tags and associated overall weighting factors.”  
In claim 13, the step to “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource”, is recited at a high level of generality such that it 
In claim 13, the step to “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).
In claim 13, the step to “forwarding, to the tag widget within the client, the tags and associated overall weighting factors”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “forwarding, to the tag widget within the client, the tags and associated overall weighting factors” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “a server” where the claim recites details on what the received tag request.  The “A server” and “a hardware processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 14-17 further expands on the “weighting factors”, however, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
In claim 18, the step to “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” limitation falls under the category of a mental process in that a person could “assign keywords to a resource” to aid recognition.  This interpretation appears in line with the 
In claim 18, the step to “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).
In claim 18, the step to “forwarding, to the tag widget within the client, the tags and associated overall weighting factors”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “forwarding, to the tag widget within the client, the tags and associated overall weighting factors” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a server” and a “hardware storage device” where the claim recites details on what the received tag request.  The “a server” and a “hardware storage device” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 19-22 further expands on the “weighting factors”, however, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1, provided in the IDS filed April 24, 2019) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1, provided in the IDS filed April 24, 2019) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1).
Claim 13, Siegel discloses computer-implemented method by a server, comprising:

executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags (page 3, [0032], e.g. the composite tag score is a weighted average of the various tag metrics. Each of the individual tag metrics may be assigned a weighting coefficient which determines the weight that the specific metric is given in determining the composite tag score); and 
forwarding, to the tag widget within the client, the tags and associated overall weighting factors (page 2, [0030], e.g. a display of the selected tags (e.g., a subset of tags) is generated. According to one embodiment, the tags are each represented by a similar computer-generated icon containing, for example, the text of the tag, and the icons are displayed in order of composite tag score (see, for example, FIG. 3). According to another embodiment, the tags are represented by computer-generated icons sorted alphabetically according to the text of the tag, with those icons representing tags with higher ranks (e.g., composite scores) being displayed more prominently, e.g., using a visual indication such as highlighting. Other methods of displaying the tags may also be used. For example, the number of tags presented at any one time may be limited, with the user being provided with an option to request additional tags to be displayed).  
Further, Siegel discloses a combination of metrics may be used to generate composite tag score including other tag metrics (page 3, [0031]) and a reputation weighting factor for the particularly tag (Siegel, page 3, [0031] and page 4, [0044], e.g. reputation metric).

However, Siegel does not disclose wherein the individual overall weighting factors for a particular tag is based upon a combination of: a quantitative weighting factor for the particular a tag and 

Motte discloses weights for tags may be modified using any combination of the following factors: popularity of each tag; time since generation of each tag; time since last update of information associated with said tag; ratings values of said tag (Motte, page 5, [0042]).  Further, the meta data may include a personal tag cloud, referred to as a "mood cloud", which represents combinations of tags from any of at least the following seven categories: (i) the user's stated interests, (ii) the user's published content, (iii) the topics on which the user wants to receive advertising; (iv) the tags of the current web page which the user is viewing; (v) the geographical location of the user, e.g. based on the user's ZIP code; (vi) the user's language; and (vii) the preferred advert format selected by the user (page 6, [0060]).  The disclosure above reads on the limitation of “wherein the individual overall weighting factors for a particular tag is based upon a combination.”  
Motte discloses a weighted list of tags…a tag cloud is a group of tags…with a weighting assigned to each one (page 15, [0212]) and each tag within the tag cloud can be individually ranked, e.g. by clicking on it to give it a value from 1 to 5 (page 16, [0219]).  The disclosure above reads on the limitation of "a quantitative weighting factor for the particular a tag.”
Motte discloses an invention to improve the quality of search results (page 15, [0211]).  One of ordinary skill in the art at the time of the invention would have been motivated by Motte to improve the quality of search results with the tag scores of Seigel.  Therefore, it would have been obvious to one of ordinary skill in the art to use the tag scores of Seigel with the tags of Motte to improve the quality of search results.

However, Seigel as modified does not disclose a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.

It is noted that “a history of tag” as selected by a particular user has been interpreted as “a past context.”) and an active context in which a user of the tag widget is operating (page 3, [0033], e.g. apparatus records…their subsequent document retrieval activity in respect of each distinct tag and/or tag structure.… historical data is then used to weight each of the distinct tags).  It is noted that “document retrieval activity” has been interpreted as “active context… is operating” used to weight each of the distinct tags.
 Krohn discloses the use of tags to improve the accuracy of searches through the millions of documents now stored on intranets and the Internet (page 1, [0005]).  One of ordinary skill in the art at the time of the invention would have been motivated by Krohn to improve the accuracy of searches with the tag scores of Seigel as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the tag scores of Seigel as modified with the past context tags and active context of Krohn to improve the accuracy of searches.

Claim 14, Siegel as modified discloses wherein the quantitative weighting factor further includes a quantitative weighting factor, and the quantitative weighting factor for the particular tag is based upon a past user interaction with the particular tag, and a tag count associated with the quantitative weight factor is modified based upon the user interaction (Krohn, page 3, [0033], e.g. apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tag, and page 4, [0044], e.g. for each distinctly named tag and tag hierarchy, a count is made of the number of document references from the search results in which the same tag or tag hierarchy was identified. ).

Claim 15, Siegel as modified discloses wherein the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon a reputation of a reputation metric for the newly entered tag will be increased (or, potentially, decreased in the case of a low composite tag score for the other tag(s)). The reputation metric of a tag is thus a function of, or proportional to, the performance (e.g., the composite tag scores) of other tags submitted by the same user(s) that submitted the tag).
Claims 18-20, Siegel as modified discloses a computer program product (Siegel, page 5, [0056], e.g. machine-readable media can comprise RAM, ROM, PROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor) for implementing the above cited system.

Claims 16 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Frieden et al. (Frieden hereafter, US 20080016072 A1).

Claims 16 and 21, Siegel as modified discloses the weighting factors further includes a reputation weighting factor (Siegel, page 4, [0044], e.g. determining the reputation metric for a tag is illustrated).  However, Siegel as modified does not disclose the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag.  
Frieden discloses an expert search can search for experts associated searches by examining the tags that the expert creates (page 3, [0069]).  Frieden discloses Search systems want to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher will be the documents that the searcher is looking for.  
.

Claims 17 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Gupta (US 2009/0043789 A1).

Claims 17 and 22, Siegel as modified discloses the claimed invention except for the limitation of the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.  Gupta discloses the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user (page 8, [0084], e.g.  It is also noted herein that the process of tagging content may be time sensitive. The tagged content and the created tag and attributes may be given a specific time to live (TTL) in the system and may be dropped after the TTL expiration point occurs. This may be useful in collaboration to enable users to find content for which access and utilization is only required for the period of a project or planned event and is not expected to be required again).  
Gupta discloses it is important that data has integrity, is reliable, and can be swiftly accessed and improved upon by updating and adding new relevant data (page 1, [0006]).  
One of ordinary skill in the art at the time of the invention would have been motivated by Gupta to improve the method of Siegel as modified to have data that has integrity and is reliable.  Therefore, it .

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandler et al. (US 20050289469 A1) disclose persistent context tag information may be subsequently published to a mobile computing device located at a mobile location within a selected distance from the geographic location (Abstract).  The "persistent context tag information" may include any number of items, such as a time, a date, text, opinion information, rating information, audio information, video information, smell information, tactile information, taste information, proximity information, environmental information (e.g., pollen count, smog index, and weather-related information, such as temperature, humidity, visibility, wind speed, etc.)and previous context tag information [0015].
Attaran (US 20070198506 A1) discloses a tag is identified by a unique Tag ID, owner profile, sharing profile, one or multiples of contexts, description, and summary, contacts, array of hyperlinks, URL anchors, context anchors, messenger discussions and any other relevant information; providing access to personalized contexts through social networks as consistent with the owner profile and context sharing profile for sharing and cross searching; and allowing users to add personal content to search engine contexts with different permissions to share it with their social networks community [0093]. 
Milic-Frayling et al. (US 20100146015 A1) discloses Tagging of resources in order to associate them is described. In an embodiment it is possible to assign tags to resources or switch between resources with different tags, in the context of current work being undertaken by a user [0009].
Svendsen (US 2007/0118508 A1) The history prediction service 26 operates to obtain keywords previously used by the user of the digital camera 12 to tag digital images captured at the location or proximate to the location defined by the positional information from the digital camera 12. Note that the history prediction service 26 obtains keywords based on a search of the user's previously captured digital 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152